UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 10, 2015 Prosper Funding LLC Prosper Marketplace, Inc. (Exact name of registrant as specified in its charter) (Exact name of registrant as specified in its charter) 45-4526070 73-1733867 (I.R.S. Employer Identification Number) (I.R.S. Employer Identification Number) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 221 Main Street, Suite 300
